Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of June
1, 2003, by and between AMX Corporation, a Texas corporation (hereinafter,
together with its successors, referred to as the “Company”), on the one hand,
and Patrick W. Gallagher (hereinafter referred to as the “Executive”), on the
other hand.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ the Executive in an executive capacity
with the Company, and the Executive desires to be employed by the Company in
said capacity; and

 

WHEREAS, the parties hereto desire to set forth in writing the terms and
conditions of their understandings and agreements.

 

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

Section 1. Definitions. In addition to the terms set forth throughout this
Agreement, the following capitalized terms shall have the respective meanings
set forth below:

 

“Accrued Benefits” means (a) all unpaid salary earned or accrued through the
date the Executive’s employment is terminated, (b) reimbursement for any and all
unreimbursed reasonable and necessary expenses incurred by the Executive through
the date the Executive’s employment is terminated and (c) all other unpaid
payments and benefits to which the Executive may be entitled under the terms of
any applicable compensation arrangement or benefit plan or program of the
Company, in each case through the date the Executive’s employment is terminated;
provided, however, that “Accrued Benefits” shall not include any benefits (i)
payable under any severance or bonus plan or policy of the Company (including,
without limitation, any discretionary bonus pursuant to this Agreement) or (ii)
relating to any unvested stock options or other equity-based compensation or
awards.

 

“Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Affiliate” shall have the meaning given such term in Rule 12b-2 of the Act.

 

“Board” shall mean the board of directors of the Company.

 

“Cause” shall mean any of the following: (a) the failure of the Executive to be
present for work for three (3) or more consecutive business days (except during



--------------------------------------------------------------------------------

vacation and periods of illness as set forth herein), without giving prior
written notice to the CEO or the Board and receiving approval of the Board of
such absence (which approval shall not be unreasonably withheld); (b) the
Executive’s conviction of any crime or plea of nolo contendere (other than minor
traffic offenses and other similar minor infractions); (c) the Executive’s
commission of any act abhorrent to the community which the CEO or the Board
considers in good faith to be materially damaging to, or tending to the
discredit the reputation of, the Company; (d) the Executive’s breach of his
obligations under, or any material term of, this Agreement, as determined in
good faith by the CEO or the Board; (e) the Executive’s willful violation of any
of the Company’s policies or work directives, failure to perform assigned duties
or follow directives of the Board, in each case as determined in good faith by
the CEO or the Board; (f) the Executive’s dishonesty, fraud, willful misconduct,
unlawful discrimination, theft or gross negligence; (g) the Executive’s use of
any Confidential Information for his own benefit or the benefit of any third
party; (h) the Executive’s divulging of any Confidential Information to any
third party without the prior written consent of the CEO or the Board; or (i)
any violation by the Executive of any of his obligations under Section 6 hereof.

 

“CEO” shall mean the Chief Executive Officer of the Company.

 

“COBRA” shall mean the Consolidated Omnibus Reconciliation Act of 1985.

 

“Compensation Committee” shall mean the Compensation Committee of the Board, as
it shall be comprised from time to time or, if no such committee is comprised,
the Board.

 

“Confidential Information” shall mean trade secrets, confidential or proprietary
information, and all other information, documents or materials, owned, developed
or possessed by the Company or any of its Affiliates, or their respective
predecessors and successors, whether in tangible or intangible form, that is not
generally known to the public. Confidential Information includes, but is not
limited to, (a) financial information, (b) product and service plans, costs,
prices, profits and sales, (c) business ideas, recommendations and strategies,
(d) marketing plans and studies, (e) projections, forecasts and budgets, (f)
computer access codes, computer programs and data bases (and the documentation
and information contained therein), (g) know-how, technologies, concepts and
designs, (h) research and development efforts and projects, (i) records, (j)
existing or prospective client, customer, vendor and supplier information
(including, but not limited to, contracts, identities, needs, transaction
histories, volumes, characteristics, agreements, prices, spending, preferences
and habits), (k) training manuals and similar materials, (l) skills,
responsibilities, compensation and personnel files of the employees, officers,
directors and independent contractors of the Company and its Affiliates and (m)
competitive analyses.

 

“Employment Period” shall mean the period during which the Executive is employed
by the Company pursuant to this Agreement.

 

2



--------------------------------------------------------------------------------

“Incapacity,” with respect to the Executive, shall mean that the Executive shall
become ill or be injured or otherwise incapacitated such that, in the good faith
opinion of the CEO or the Board, he cannot carry out and perform fully the
essential functions of his duties hereunder, and such incapacity shall continue
for a period of ninety (90) consecutive days or for any ninety (90) days within
a one hundred eighty (180) day period.

 

“Person” shall mean any individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in the Act).

 

“Unauthorized” shall mean: (a) in contravention of the Company’s policies or
procedures; (b) otherwise inconsistent with the Company’s measures to protect
its interests in any Confidential Information; (c) in contravention of any
lawful instruction or directive, either written or oral, of any employee of the
Company empowered to issue such instruction or directive; (d) in contravention
of any duty existing under law or contract; or (e) to the detriment of the
Company.

 

Section 2. Term of Employment. Unless earlier terminated in accordance with the
terms of this Agreement, the Executive’s Employment Period shall commence on the
date hereof and shall end at 5:00 p.m. on the [third] anniversary of the date
hereof.

 

Section 3. Duties. During the Employment Period, the Executive (a) shall serve
as Vice President – U.S. Sales of the Company or in such other positions or
capacities as the CEO and/or Board shall designate from time to time, (b) shall
report directly to the CEO and the Board, (c) shall have such authority and
perform in a diligent and competent manner such duties as may be assigned to him
from time to time by the CEO and/or the Board and (d) shall devote his best
efforts and time, attention, knowledge and skill to the operation of the
business and affairs of the Company. The Executive expressly acknowledges that,
without the prior written approval of the CEO or the Board, he shall not serve
as an employee of or consultant to, or become engaged in any business activity
of, any Person other than the Company during the Employment Period.

 

Section 4. Compensation. During the Employment Period, the Executive shall be
compensated as follows:

 

(a) Base Salary. The Executive shall receive, at such intervals and in
accordance with such Company policies as may be in effect from time to time, an
annual salary (pro rata for any partial year) equal to $165,000 (the “Base
Salary”), which Base Salary shall be subject to periodic review and increase by
the Compensation Committee in its sole discretion; provided, however, that no
obligation to conduct such a review or to grant such an increase is hereby
created.

 

(b) Discretionary Bonus. The Executive shall be eligible for consideration for
an annual discretionary bonus (pro rata for any partial year), in an amount and
at a time to be determined in the sole discretion of the CEO and subject to the
approval of the Compensation Committee, based upon corporate and individual
performance and other

 

3



--------------------------------------------------------------------------------

factors, objective or subjective, that the CEO may deem to be important to the
success of the Company; provided, however, that no obligation to award or pay
any such bonus is hereby created.

 

(c) Stock Options. The Executive may be granted the stock options set forth in
the Stock Option Agreement attached hereto as Exhibit A and shall be eligible
for participation in the Company’s employee stock option plans, with such
participation determined in the sole discretion of the CEO, subject to the
approval of the Compensation Committee; provided, however, that no obligation to
grant any future stock option award(s) is hereby created.

 

(d) Expenses. The Executive shall be reimbursed, at such intervals and in
accordance with such Company policies as may be in effect from time to time, for
any and all reasonable and necessary business expenses incurred by him for the
benefit of the Company.

 

(e) Savings Plans. The Executive shall be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs
applicable generally to other executives of the Company as determined by the
Board from time to time.

 

(f) Welfare Plans. The Executive shall be eligible for participation in and
shall receive all benefits under welfare benefit plans, practices, policies and
programs provided by the Company to similarly-situated executives of the Company
(including, without limitation, medical and insurance plans and programs) to the
extent applicable generally to other executives of the Company.

 

Section 5. Termination of Employment. The Company and the Executive shall have
the right to terminate the employment of the Executive as set forth in this
Section 5.

 

(a) Incapacity of the Executive. If the Executive shall have an Incapacity, the
CEO or the Board may, by giving the Executive written notice, terminate the
Executive’s employment under this Agreement. A termination of the Executive’s
employment under this Section 5(a) shall be effective as of the date provided in
such notice. In the event of termination under this Section 5(a), the Executive
shall be entitled to his Accrued Benefits as of the date of termination and no
other payments or benefits. The Executive shall not be eligible for a pro-rated
bonus, and there shall be no acceleration of vesting of stock options.

 

(b) Death of the Executive. The employment of the Executive shall automatically
terminate upon the death of the Executive. Upon such termination, the
Executive’s estate or, if applicable, his heirs shall be entitled only to the
Accrued Benefits of the Executive as of the date of termination and thereafter
no other payments or benefits shall be owed by the Company to the Executive. The
Executive shall not be eligible for or entitled to payment of any bonus amount,
pro-rated or otherwise. There shall be no acceleration of vesting of stock
options and any unvested stock options of the Executive shall be immediately
forfeited and shall become null and void.

 

4



--------------------------------------------------------------------------------

(c) Termination by the Company for Cause. The CEO or the Board may immediately
terminate the Executive’s employment for Cause by giving the Executive written
or oral notice of such termination. Upon termination for Cause, the Executive
shall receive only the Accrued Benefits as of the date of termination and
thereafter no other payments or benefits shall be owed by the Company to the
Executive. The Executive shall not be eligible for or entitled to payment of any
bonus amount, pro-rated or otherwise. There shall be no acceleration of vesting
of stock options and any unvested stock options of the Executive shall be
immediately forfeited and shall become null and void. The Company may deduct
from the Executive’s Accrued Benefits any unauthorized expenses, charges or
misappropriations for which the Company may be responsible or which the Company
may incur as a result of the Executive’s conduct.

 

(d) Termination by the Company without Cause. The CEO or the Board may terminate
the Executive’s employment under this Agreement immediately without any Cause (a
“Without Cause Termination”) or notice whatsoever (the date of such termination,
the “Without Cause Termination Date”). Upon a Without Cause Termination, so long
as the Executive is not in violation of any of the provisions of Section 6 of
this Agreement, the Company shall pay the Executive, in equal installments as
set forth in Section 4(a), the applicable pro rata portion of the Executive’s
Base Salary for six (6) months (the “Severance Payment Period”). In addition, in
the event of a Without Cause Termination, so long as the Executive is not in
violation of any of the provisions of Section 6 of this Agreement: (i) the
Company shall pay the Executive’s COBRA premiums during the Severance Payment
Period; (ii) the Executive shall be eligible for consideration for a pro-rated
discretionary bonus on the same basis as if he had remained employed throughout
the Severance Payment Period; (iii) any of the Executive’s stock option rights
that would have vested during the Severance Payment Period had the Executive
remained employed during the Severance Payment Period shall accelerate and vest
immediately on the Without Cause Termination Date; and (iv) the Company shall
provide the Executive with outplacement services during the Severance Payment
Period.

 

(e) Termination by the Executive. The Executive may terminate his employment
with the Company at any time upon thirty (30) days prior written notice. In the
event of termination under this Section 5(e), the Executive shall be entitled to
his Accrued Benefits as of the date of termination and no other payments or
benefits. The Executive shall not be eligible for a pro-rated bonus, and there
shall be no acceleration of vesting of stock options.

 

(f) Conditions to Payments Upon Termination. Any payments under this Section 5,
other than the payment of Accrued Benefits, are conditioned upon (i) the
Executive’s execution and delivery of a Release Agreement, in substantially the
form attached hereto as Exhibit B, which release is effective and non-revocable
and (ii) the resignation by the Executive from all positions held in the
Company, including any positions as a director, officer, agent, trustee or
consultant.

 

5



--------------------------------------------------------------------------------

Section 6. Non-Competition, Confidentiality, Discoveries and Works.

 

(a) Non-Competition. So long as the Executive is employed by the Company and for
a period of six (6) months following the termination of such employment, the
Executive agrees not to compete in any manner, either directly or indirectly,
whether for compensation, ownership interest or otherwise, with the Company, or
to assist any other Person to compete with the Company:

 

(i) by producing, developing or marketing, or assisting others to produce,
develop or market, or

 

(ii) by accepting employment from or having any other relationship (including,
without limitation, through owning, managing, operating, controlling or
consulting) with any Person that produces, develops or markets,

 

a product, process, or service which is competitive with those products,
processes, or services of the Company, whether existing or planned for in the
future; provided, however, that it shall not be a violation of this Agreement
for the Executive to have beneficial ownership of less than 5% of the
outstanding amount of any class of securities listed on a national securities
exchange or quoted on an inter-dealer quotation system.

 

(b) Non-Solicitation. So long as the Executive is employed by the Company and
for a period of twelve (12) months following the termination of such employment,
the Executive agrees that the Executive will not, either on the Executive’s own
behalf or on behalf of any other Person (other than for the benefit of the
Company), directly or indirectly, (i) interfere with any of the business
relationships of the Company or (ii) solicit any Person that is a customer or
vendor of the Company, or has been a customer or vendor of the Company during
the twelve (12) months immediately prior thereto, to sell any products or
services that the Company provides to such customer or purchase any products or
services that the Company purchases from such vendor.

 

(c) No-Hire. So long as the Executive is employed by the Company and for a
period of twelve (12) months following the termination of such employment, the
Executive agrees that the Executive will not, either on the Executive’s own
behalf or on behalf of any other Person (other than for the benefit of the
Company), directly or indirectly, hire, solicit or encourage any person who is
then an employee or contractor of the Company or who was an employee or
contractor of the Company within the last six (6) months of the Executive’s
employment with the Company, to leave the Company or cease working for or
providing services to the Company.

 

(d) Geographic Scope; No Circumvention. The foregoing restrictions shall apply
in the continental United States and any other location worldwide where the
Company conducts business or operations or has customers, employees or
contractors.

 

(e) The Executive will not circumvent the purpose of any restriction contained
in Sections 6(a), (b) or (c) by engaging in business through remote means such
as telephone, correspondence or computerized communication.

 

6



--------------------------------------------------------------------------------

(f) Confidentiality.

 

(i) So long as the Executive is employed by the Company and for all time
following the termination, for any reason, of such employment, the Executive
shall hold all Confidential Information in a fiduciary capacity and agrees not
to take any action which would constitute or facilitate the Unauthorized use or
disclosure of Confidential Information. The Executive further agrees to take all
reasonable measures to prevent the Unauthorized use and disclosure of
Confidential Information and to prevent Unauthorized persons or entities from
obtaining or using Confidential Information.

 

(ii) As of the date of termination, for any reason, of the Executive’s
employment with the Company, the Executive agrees to deliver to the Company all
property and materials within the Executive’s possession or control which belong
to the Company or which contain Confidential Information.

 

(iii) In the event that the Executive is requested by any governmental or
judicial authority to disclose any Confidential Information, the Executive shall
give the Company prompt notice of such request (including, by giving the Company
a copy of such request if it is in writing), such that the Company may seek a
protective order or other appropriate relief, and in any such proceeding the
Executive shall disclose only so much of the Confidential Information as is
required to be disclosed.

 

(g) Discoveries and Works. All discoveries and works made or conceived by the
Executive during and in the course of his employment by the Company, jointly or
with others, that relate to the Company’s activities shall be owned by the
Company. The terms “discoveries and works” include, by way of example,
inventions, computer programs (including documentation of such programs),
technical improvements, processes, drawings, and works of authorship, including
all educational and sales materials or other publications which relate to
Company’s current business. The Executive shall promptly notify and make full
disclosure to, and execute and deliver any documents requested by, the Company
to evidence or better assure title to such discoveries and works by the Company,
assist the Company in obtaining or maintaining for itself at its own expense
United States and foreign patents, copyrights, trade secret protection and other
protection of any and all such discoveries and works, and promptly execute,
whether during his employment or thereafter, all applications or other
endorsements necessary or appropriate to maintain patents and other rights for
the Company and to protect its title thereto.

 

(h) Representations, Warranties and Acknowledgements.

 

(i) The Executive acknowledges that: (a) but for the agreements contained in
this Section 6, the Company would not enter into this Agreement; (b) the Company
considers Confidential Information to be commercially and competitively valuable
to the Company and critical to its success; (c) Unauthorized use or disclosure
of Confidential Information would cause irreparable harm to the Company; and (d)
by this Agreement, the Company is taking reasonable steps to protect its
legitimate interests in its Confidential Information.

 

7



--------------------------------------------------------------------------------

(ii) The Executive also acknowledges that businesses that are competitive with
the Company include, but are not limited to, any business involving the
development, marketing and/or sale of systems that control, as an integrated
network or otherwise, electronic devices including, without limitation, video
components, audio components, teleconferencing devices, lighting equipment,
educational media, environmental control systems, and security systems.

 

(iii) The Executive acknowledges that given the nature of the Company’s
business, certain accounts are national and international in scope and the
location of the Company’s customers and vendors is not dependent on the
geographic location of the Executive or the Company.

 

(i) Remedies. In the event of breach or threatened breach by the Executive of
any provision of this Section 6, the Company shall be entitled to obtain (i)
temporary, preliminary and permanent injunctive relief, in each case without the
posting of any bond or other security, (ii) damages and an equitable accounting
of all earnings, profits and other benefits arising from such breach, or
threatened breach, (iii) repayment of any severance benefits paid to the
Executive pursuant to this Agreement or any severance benefit agreement, plan or
arrangement of the Company, and (iv) any other legal and equitable relief to
which it may be entitled, including any and all monetary damages which the
Company may incur as a result of said breach or threatened breach. Pending
arbitration pursuant to Section 9 of this Agreement, the Company shall be
entitled to cease making any payments or providing any benefits to the Executive
and to obtain temporary and preliminary injunctive relief from a court of
competent jurisdiction. The Company may pursue any remedy available, including
declaratory relief, concurrently or consecutively, in any order, and the pursuit
of one such remedy at any time will not be deemed an election of remedies or
waiver of the right to pursue any other remedy.

 

Section 7. Attorney’s Fees and Costs. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

 

Section 8. Severability and Limitation. All agreements and covenants contained
herein are severable and, in the event any of them shall be held to be invalid
by any competent court, this Agreement shall be interpreted as if such invalid
agreements or covenants were not contained herein. Should any court or other
legally constituted authority determine that for any such agreement or covenant
to be effective that it must be modified to limit its duration or scope, the
parties hereto shall consider such agreement or covenant to be amended or
modified with respect to duration and scope so as to comply with the orders of
any such court or other legally constituted authority or to be enforceable under
the laws of the State of Texas, and all other portions of such agreement or
covenants shall remain in full force and effect as originally written.

 

Section 9. Mandatory Arbitration. All claims, disputes, controversies,
differences or misunderstandings between the parties arising out of, or by
virtue of this Agreement or the interpretation of this Agreement which cannot be
settled or resolved by the parties

 

8



--------------------------------------------------------------------------------

hereto shall be settled or determined by binding arbitration under the
then-current rules of the American Arbitration Association. The exclusive
jurisdiction for any such arbitration shall be Dallas County, Texas, and each
party consents to personal jurisdiction in Dallas County, Texas. The Company
shall pay the arbitrator’s fees for any such arbitration unless the arbitrator
determines that any portion of any claim by the Executive was frivolous or
brought in bad faith, in which case the arbitrator may order the Executive to
pay all or a portion of the arbitrator’s fees. The arbitrator may award or
apportion attorneys’ fees and costs in his or her judgment. Either party may,
however, seek injunctive relief in any court of competent jurisdiction, pending
arbitration. Judgment based on the arbitrator’s award may be entered in any
court of competent jurisdiction.

 

Section 10. Early Resolution Conference. This Agreement is understood to be
clear and enforceable as written and is executed by both parties on that basis.
However, should the Executive later challenge any provision as unclear,
unenforceable, or inapplicable to activity that the Executive intends to engage
in, the Executive will first notify the Company in writing and meet with a
representative of the Company and a neutral mediator (if the Company elects to
retain one at its expense) to discuss resolution of any disputes between the
parties. The Executive will provide this notification at least fourteen (14)
days before the Executive engages in any activity on behalf of a competing
business or engages in other activity that could foreseeably fall within a
questioned restriction. The failure to comply with this requirement shall waive
the Executive’s right to challenge the reasonable scope, clarity, applicability,
or enforceability of the Agreement and its restrictions at a later time. All
rights of both parties will be preserved if this early resolution conference
requirement is complied with even if no agreement is reached in the conference.

 

Section 11. Assignment; Successors. The Company may assign its rights under this
Agreement to any successor to all or substantially all the assets of the
Company, by merger or otherwise, and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company. The rights of
the Executive under this Agreement may not be assigned or encumbered by the
Executive, voluntarily or involuntarily, during his lifetime, and any such
purported assignment shall be void ab initio. However, all rights of the
Executive under this Agreement shall inure to the benefit of and be enforceable
by the Executive’s personal or legal representatives, estates, executors,
administrators, heirs and beneficiaries.

 

Section 12. Third Parties. Except for the rights granted to the Company and its
Subsidiaries pursuant hereto (including, without limitation, pursuant to Section
6 hereof) and except as expressly set forth or referred to herein, nothing
herein expressed or implied is intended or shall be construed to confer upon or
give any person other than the parties hereto and their successors and permitted
assigns any rights or remedies under or by reason of this Agreement.

 

9



--------------------------------------------------------------------------------

Section 13. Amendment. Except as otherwise provided in Section 8, this Agreement
may not be amended or modified at any time except by a written instrument
executed by the Company and the Executive. Any attempted amendment or
modification without such approval and execution shall be null and void ab
initio and of no effect.

 

Section 14. Withholding. The Company shall be entitled to withhold from any
amounts to be paid to the Executive hereunder any federal, state, local, or
foreign withholding or other taxes or charges that it is from time to time
required to withhold. The Company shall be entitled to rely on the advice of
counsel if any question as to the amount or requirement of any such withholding
shall arise.

 

Section 15. Governing Law. This Agreement and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of Texas, without regard to principles of conflicts of law of Texas or any
other jurisdiction.

 

Section 16. Notice. Notices given pursuant to this Agreement shall be in writing
and will be effective (a) upon delivery, if delivered personally, (b) three days
after depositing in the United Stated mail, if mailed by registered or certified
mail, return receipt requested, postage prepaid, (c) the next business day, if
sent via a reputable, established courier service that guarantees next business
day delivery or (d) upon transmission of the telecopy in complete, readable
form, if sent via telecopier followed within 24 hours by confirmation, addressed
as set forth below.

 

If to the Company:

 

AMX Corporation

3000 Research Drive

Richardson, Texas 75082

Attention: Chief Executive Officer

Facsimile No.: (467) 624-7153

 

With a copy to:

 

Weil, Gotshal & Manges LLP

100 Crescent Court, Suite 1300

Dallas, Texas 75201

Attention: Michael A. Saslaw

Facsimile No.: (214) 746-7700

 

If to the Executive:

 

At the address for the Executive set forth on his signature page hereto; or to
such other address as the party to be notified shall have given to the other in
accordance with the notice provisions set forth herein.

 

Section 17. No Waiver. No term or condition of this Agreement shall be deemed to
have been waived nor shall there be any estoppel to enforce any of the terms of

 

10



--------------------------------------------------------------------------------

provisions of this Agreement except by written instrument of the party charged
with such waiver or estoppel. No waiver by either party at any time of any
breach by the other party of, or compliance with, any condition or provision of
this Agreement to be performed by the other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at any time.

 

Section 18. Headings. The headings contained herein are for reference only and
shall not affect the meaning or interpretation of any provision of this
Agreement.

 

Section 19. Entire Agreement. This Agreement supersedes any and all other
agreements, either oral or in writing between the parties hereto with respect to
the employment of the Executive by the Company. This Agreement constitutes the
entire agreement and understanding by and between the Executive and the Company
with respect to the employment of the Executive by the Company. No agreement or
representation, oral or otherwise, express or implied, with respect to the
subject matter hereof has been made by either party which is not set forth
expressly in this Agreement. Any existing employment agreement between the
Executive and the Company is hereby terminated as of the date hereof and is of
no further force or effect from and after the date hereof.

 

Section 20. Executive Representations. The Executive hereby represents and
warrants to the Company that (a) the Executive has negotiated and entered into
this Agreement with the full advice and representation of legal counsel
specifically retained for such purpose, (b) the Executive’s execution and
delivery of this Agreement and his performance of his duties and obligations
hereunder will not conflict with, or cause a default under, or give any party a
right to damages under, or to terminate, any other agreement to which the
Executive is a party or by which he is bound and (c) there are no agreements or
understandings that would make unlawful the Executive’s execution or delivery of
this Agreement or his employment hereunder.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement in one or more
counterparts, each of which shall be deemed one and the same instrument, as of
the day and year first written above.

 

AMX CORPORATION

By:

 

/s/ S. Byars

--------------------------------------------------------------------------------

Name:

 

Steve Byars

--------------------------------------------------------------------------------

Title:

 

VP Administration

--------------------------------------------------------------------------------

EXECUTIVE:

/s/ Patrick W. Gallagher

--------------------------------------------------------------------------------

Patrick W. Gallagher

Address for Notice:

AMX Corporation

3000 Research Drive

Richardson, Texas 75082

Attention: Chief Executive Officer

Facsimile No.: (467) 624-7153

with a copy to:

Weil, Gotshal & Manges LLP

100 Crescent Court, Suite 1300

Dallas, Texas 75201

Attention: Michael A. Saslaw

Facsimile No.: (214) 746-7700



--------------------------------------------------------------------------------

Exhibit A

 

Stock Option Award Agreement

 

See attached.



--------------------------------------------------------------------------------

Exhibit B

 

Form of Release Agreement

 

This Release Agreement (this “Release”) is entered into as of [            ],
200[    ], by and between [                        ] (the “Employee”), and AMX
Corporation, a Texas corporation, and its successors and assigns (the
“Company”). The Employee and the Company are sometimes collectively referred to
as the “Parties.”

 

1.   The Employee’s employment with the Company is terminated effective
[            ], 200[    ] (the “Termination Date”). The Parties have agreed to
avoid and resolve any alleged existing or potential disagreements between them
arising out of or connected with the Employee’s employment with the Company
including the termination thereof. The Company expressly disclaims any
wrongdoing or any liability to the Employee.

 

2.   The Company agrees to provide the Employee the severance benefits provided
for in his/her Executive Employment Agreement with the Company, dated as of
            , 200    , after he/she executes this Release [FOR 40+ insert “and
does not revoke it as permitted in Section 8 below, the date of the expiration
of such revocation period being the “Effective Date”)”].

 

3.   The Employee represents that he/she has not filed, and will not file, any
complaints, lawsuits, administrative complaints or charges relating to her
employment with, or resignation from, the Company[; provided, however, that
nothing contained in this Section 3 shall prohibit the Employee from bringing a
claim to challenge the validity of the ADEA Release in Section 8 herein]. The
Employee agrees to release the Company, its subsidiaries, affiliates, and their
respective parents, direct or indirect subsidiaries, divisions, affiliates and
related companies or entities, regardless of its or their form of business
organization, any predecessors, successors, joint ventures, and parents of any
such entity, and any and all of their respective past or present shareholders,
partners, directors, officers, employees, consultants, independent contractors,
trustees, administrators, insurers, agents, attorneys, representatives and
fiduciaries, including without limitation all persons acting by, through, under
or in concert with any of them (collectively, the “Released Parties”), from any
and all claims, charges, complaints, causes of action or demands of whatever
kind or nature that the Employee now has or has ever had against the Released
Parties, whether known or unknown, arising from or relating to the Employee’s
employment with or discharge from the Company, including but not limited to:
wrongful or tortious termination; constructive discharge; implied or express
employment contracts and/or estoppel; discrimination and/or retaliation under
any federal, state or local statute or regulation, specifically including any
claims the Employee may have under the Fair Labor Standards Act, the Americans
with Disabilities Act, Title VII of the Civil Rights Act of 1964 as amended, and
the Family and Medical Leave Act; the discrimination or other employment laws of
the State of



--------------------------------------------------------------------------------

 

[Texas]1; any claims brought under any federal or state statute or regulation
for non-payment of wages or other compensation, including grants of stock
options or any other equity compensation; and libel, slander, or breach of
contract other than the breach of this Release. This Release specifically
excludes claims, charges, complaints, causes of action or demand that post-date
the Termination Date [or the Effective Date, whichever is later].

 

4.   The Employee agrees to keep the fact that this Release exists and the terms
of this Release in strict confidence except to his/her immediate family and
his/her financial and legal advisors on a need-to-know basis.

 

5.   The Employee warrants that no promise or inducement has been offered for
this Release other than as set forth herein and that this Release is executed
without reliance upon any other promises or representations, oral or written.
Any modification of this Release must be made in writing and be signed by the
Employee and the Company.

 

6.   The Employee will direct all employment verification inquiries to [HR
Representative]. In response to inquiries regarding the Employee’s employment
with the Company, the Company by and through its speaking agent(s) agrees to
provide only the following information: the Employee’s date of hire, the date
her employment ended and rates of pay.

 

7.   If any provision of this Release or compliance by the Employee or the
Company with any provision of the Release constitutes a violation of any law, or
is or becomes unenforceable or void, then such provision, to the extent only
that it is in violation of law, unenforceable or void, will be deemed modified
to the extent necessary so that it is no longer in violation of law,
unenforceable or void, and such provision will be enforced to the fullest extent
permitted by law. If such modification is not possible, such provision, to the
extent that it is in violation of law, unenforceable or void, will be deemed
severable from the remaining provisions of this Release, which provisions will
remain binding on both the Employee and the Company. This Release is governed
by, and construed and interpreted in accordance with the laws of the State of
[Texas], without regard to principles of conflicts of law. The Employee consents
to venue and personal jurisdiction in the State of [Texas] for disputes arising
under this Release. This Release represents the entire understanding of the
Parties with respect to subject matter herein, no oral representations have been
made or relied upon by the Parties.

 

[FOR EMPLOYEES OVER 40 ONLY – 8. In further recognition of the above, the
Employee hereby releases and discharges the Released Parties from any and all
claims, actions and causes of action that he/she may have against the Released
Parties, as of the date of the execution of this Release, arising under the Age
Discrimination in Employment Act of

--------------------------------------------------------------------------------

1   Insert other state of employment, if applicable.



--------------------------------------------------------------------------------

1967, as amended (the “ADEA”), and the applicable rules and regulations
promulgated thereunder. The Employee acknowledges and understands that ADEA is a
federal statute that prohibits discrimination on the basis of age in employment,
benefits and benefit plans. The Employee specifically agrees and acknowledges
that: (A) the release in this Section 8 was granted in exchange for the receipt
of consideration that exceeds the amount to which he/she would otherwise be
entitled to receive upon termination of his/her employment; (B) his/her waiver
of rights under this Release is knowing and voluntary as required under the
Older Workers Benefit Protection Act; (B) that he/she has read and understands
the terms of this Release; (C) he/she has hereby been advised in writing by the
Company to consult with an attorney prior to executing this Release; (D) the
Company has given him/her a period of up to twenty-one (21) days within which to
consider this Release, which period shall be waived by the Employee’s voluntary
execution prior to the expiration of the twenty-one day period; and (E)
following his/her execution of this Release he/she has seven (7) days in which
to revoke his/her release as set forth in this Section 8 only and that, if
he/she chooses not to so revoke, the Release in this Section 8 shall then become
effective and enforceable and the payment listed above shall then be made to
his/her in accordance with the terms of this Release. To cancel this Release,
the Employee understands that he/she must give a written revocation to the
General Counsel of the Company at 3000 Research Drive, Richardson, Texas 75082,
either by hand delivery or certified mail within the seven-day period. If he/she
rescinds this Release, it will not become effective or enforceable and he/she
will not be entitled to any benefits from the Company.]

 

8.   THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE/SHE HAS CAREFULLY READ AND
VOLUNTARILY SIGNED THIS RELEASE, THAT HE/SHE HAS HAD AN OPPORTUNITY TO CONSULT
WITH AN ATTORNEY OF HIS/HER CHOICE, AND THAT HE/SHE SIGNS THIS RELEASE WITH THE
INTENT OF RELEASING THE COMPANY, ITS AFFILIATES, SUBSIDIARIES AND THEIR
RESPECTIVE SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS FROM ANY AND
ALL CLAIMS.